Eish, C. J.
1. In an application for a new public road, a landowner whose land is sought to be taken may, in response to the notice served on him as provided in the Civil Code, § 641, urge before the ordinary (or county commissioners, a's the case may be) any legal objection to establishing the public road, and the judgment of the ordinary (or commissioners) is reviewable by certiorari. •,
2. As the landowner’s remedy at law was ample, it was not error to refuse to enjoin the county commissioners from continuing a proceeding to establish a public road pursuant to the Civil Code, §§ 640-642, in advance of the hearing provided for in § 641. Atlanta & West Point Railroad Co. v. Redwine, 123 Ga. 736 (51 S. E. 724).
3. Applying the law as above noted to the facts of the present case, the court did not err in refusing to grant an interlocutory injunction restraining the county commissioners from continuing a proceeding to establish the public road.

Judgment affirmed.


All the Justices concur.